83726: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15098: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83726


Short Caption:SHAHROKHI VS. BURROW (CHILD CUSTODY)Court:Supreme Court


Related Case(s):78771, 78771-COA, 79336, 79336-COA, 79992, 79992-COA, 80277, 80277-COA, 80447, 80447-COA, 81218, 81218-COA, 81791, 81791-COA, 81978, 81978-COA, 82245, 82803, 83164, 83558, 83662, 83682, 83772, 83927, 84043, 84131, 84189, 84341


Lower Court Case(s):Clark Co. - Eighth Judicial District - D581208Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAli Shahrokhi
					In Proper Person
				


RespondentKizzy Burrow
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


11/05/2021Filing FeeFiling Fee due for Appeal. (SC)


11/05/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


11/05/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Amended) (SEALED) (SC)


11/05/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second Amended) (SEALED) (SC)


11/05/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)21-31942




11/05/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (District Court Clerk) (SC)21-31958




11/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SEALED) (SC)


11/12/2021Filing FeeFiling Fee Paid. $250.00 from Ali Shahrokhi.  Money Order no. 19-088741771. (SC)


11/12/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-32497




11/12/2021Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)21-32550




11/15/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (Proper Person) (SC)21-32636




11/17/2021Notice of Appeal DocumentsFiled SEALED Case Appeal Statement.  (SC)


11/19/2021MotionFiled Proper Person Motion to Vacate Two (2) Void Orders Issued by Judge Throne without Subject-Matter Jurisdiction, and Motion to Immediately Prevent Spoliation of Evidence. (SC)21-33455




12/01/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Third Amended) (SEALED) (SC)


12/02/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Third and Final Amended) (SEALED) (SC)


12/03/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's fast track statement due: December 29, 2021. (SC)21-34531




12/03/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: December 10, 2021. (SC)21-34532




12/06/2021Order/ProceduralFiled Order Denying Motion and Directing Transmission of Record. Appellant's pro se motion to vacate void orders and for other relief is denied.  Having reviewed the documents on file in this pro se appeal, this court concludes that review of the complete record is warranted. District court's record due: 30 days. (SC)21-34666




12/13/2021MotionFiled Proper Person Motion for Leave to Late File Docketing Statement. (SC)21-35428




12/13/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-35429




12/15/2021Order/ProceduralFiled Order Granting Motion. Appellant's pro se motion for an extension of time to file the docketing statement is granted. The docketing statement was filed on December 13, 2021. (SC)21-35755




12/17/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) Vols. 1-50. (SC)


01/03/2022Fast Track BriefFiled Appellant's Fast Track Statement. (SC)22-00145




01/18/2022Fast Track BriefFiled Respondent's Fast Track Response. (SC)22-01754




01/21/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply to fast track response  due: February 8, 2022. (SC)22-02172




01/24/2022TranscriptFiled Notice from Maria Balagtas/Transcription Video Services stating that the requested transcripts were delivered.  Dates of transcripts:  1/10/22.  Nos. 81978/82245/83726.  (SC)22-02426




02/07/2022Notice/IncomingFiled Proper Person Request for Judicial Notice, Pursuant to NRS 47.140. (SC)22-04044




02/10/2022Fast Track BriefFiled Appellant's Pro Per Reply to Fast Track Response., (SC)22-04554




02/10/2022Case Status UpdateFast Track Briefing Completed. (SC)


02/14/2022Notice/IncomingFiled Proper Person's Request for Judicial Notice. (SC)22-04960




02/23/2022Notice/IncomingFiled Proper Person Notice of Address Change. (SC)22-05970




02/25/2022Order/ProceduralFiled Order.  Appellant's pro se motions to take judicial notice of a federal lawsuit, two Nevada statutes, and two documents filed in district court are granted to the following extent.  This court will take judicial notice of the complaint attached to appellant's February 7, 2022, motion and NRS 199.120 and NRS 193.130.   This court declines to take judicial notice of the remaining documents.  Any and all other relief requested in the motions is denied.  (SC)22-06167




05/12/2022Order/DispositionalFiled Order of Affirmance (Docket Nos. 81978, 82245, and 83726) and Dismissing Appeal in Part (Docket No. 83726).  "ORDER the appeal in Docket No. 83726 DISSMISSED IN PART and the judgments of the district court AFFIMRED.  fn15[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/DH/MG  Nos. 81978/82245/83726.  (SC)22-15098




05/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Petition for Rehearing due: June 7, 2022. (SC)22-17136




06/14/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-18935




06/14/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View